217 F. Supp. 2d 58 (2002)
CENTER FOR NATIONAL SECURITY STUDIES, et al., Plaintiffs,
v.
UNITED STATES DEPARTMENT OF JUSTICE, Defendant.
No. Civ.A. 01-2500 GK.
United States District Court, District of Columbia.
August 15, 2002.
Arthur Barry Spitzer, Washington, DC, Steven R. Shapiro, Lucas Guttentag, American Civil Liberties Union Foundation, New York City, David Lane Sobel, Kate Abbott Martin, Washington, DC, for Plaintiffs.
Lisa Ann Olson, U.S. Dept. of Justice, Washington, DC, for Defendant.
Paul Douglas Kamenar, Washington, DC, for Amicus.

ORDER
KESSLER, District Judge.
On August 2, 2002, this Court ordered the Government to produce a list of the identities of all individuals detained in connection with the investigation of the September 11, 2001 terrorist attacks, and a list of the identities of their attorneys. The Government has filed an appeal, will ask the Court of Appeals for expedited consideration, and now seeks a stay of this Court's Order pursuant to Fed.R.Civ.P. 62(c).
Given the fact that stays are routinely granted in FOIA cases; that disclosure of the names of the detainees and their lawyers would effectively moot any appeal; and that the Government has promised to seek expedited consideration from the Court of Appeals; the Court deems the granting of a stay appropriate. Population Institute v. McPherson, 797 F.2d 1062, 1078 (D.C.Cir.1986); Ashcroft v. North Jersey Media Group, ___ U.S. ___, 122 S. Ct. 2655, 153 L. Ed. 2d 831 (2002); American Civil Liberties Union of N.J. v. *59 County of Hudson, 352 N.J.Super. 44, 799 A.2d 629 (2002), cert. denied (174 N.J. 190, 803 A.2d 1162 (2002)); United States Dept. of Justice v. Rosenfeld, 501 U.S. 1227, 111 S. Ct. 2846, 115 L. Ed. 2d 1015 (1991).
WHEREFORE, it is this ___ day of August, 2002 hereby
ORDERED that Defendant's Motion for Stay Pending Appeal is granted.